Exhibit 10.1
 


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT ("Agreement") is by and between Patriot Scientific
Corporation, a Delaware corporation ("Employer" or the "Company") and Clifford
Flowers ("Executive").


In consideration of the promises and mutual covenants contained herein, and for
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:


1.           Employment.  Upon the terms and conditions hereinafter set forth,
Employer hereby employs Executive to serve as the Chief Financial Officer of the
Company ("CFO"), and Executive hereby accepts such employment under the terms
and conditions set forth herein.


2.           Effective Date.  The effective date of the Agreement shall be
September 17, 2007 (the "Effective Date"). The employment relationship pursuant
to this Agreement shall be for an initial one hundred twenty (120) day period
commencing on the Effective Date set forth above ("Initial Term"), unless sooner
terminated in accordance with Section 7 below. On completion of the Initial Term
specified above, and if not terminated pursuant to Section 7 below, this
Agreement will extend for a one year term ("One Year Term") and will be
terminable by either party, with or without cause as set forth in Sections 4 and
7 of this Agreement. If neither party has terminated the Agreement within one
year of the expiration of the Initial Term, the employment relationship as set
forth in this Agreement shall continue in accordance with the terms of this
Agreement on a day to day basis.


3.           Duties.  Executive shall perform such duties as are customarily
performed by a Chief Financial Officer, and such other duties and
responsibilities that may be assigned to him by the Chief Executive Officer
("CEO") and/or the Board of Directors. Specifically, Executive shall manage the
Company's budget, business development, financial affairs, and perform such
duties and responsibilities as set forth in the CFO job description, a current
copy of which is attached hereto as Exhibit "B".


Executive shall report to the President/CEO and Audit Committee and have such
authority as is delegated by the President/CEO and Audit Committee. Executive
shall be governed by the policies and practices established by the Company.
Employer requires that: (1) Executive will devote his utmost knowledge and best
skill to the performance of his duties; (ii) Executive shall devote his full
business time (not less than 40 hours per week) to the rendition of such
services, subject to absences for customary vacations and for temporary illness;
and (iii) Executive will not engage in any other gainful occupation which
requires his personal attention and/or creates a conflict of interest with his
job responsibilities under this Agreement without the prior written consent of
the Board of Directors of the Company, with the exception that Executive may
personally trade in stock, bonds, securities, commodities or real estate
investments for his own benefit to the extent permitted by the provisions herein
and applicable law.


1

--------------------------------------------------------------------------------






 
Executive's job performance will be reviewed annually. Executive acknowledges
and understands that performance reviews do not necessitate or correlate with
salary increases and that a favorable performance review neither guarantees
continued employment nor increased compensation.


4.           At-Will Employment. .  Executive and Employer agree that
Executive's employment may be terminated by Executive or by Employer, with or
without cause any time prior to the expiration of the Initial Term and/or the
One Year Term and any time after the One Year Term in accordance with paragraph
7 of this Agreement. Executive and Employer expressly agree that this provision
is intended by Executive and Employer to be the complete and final expression of
their understanding regarding the terms and conditions under which Executive's
employment may be terminated. Executive and Employer further understand and
agree that no representation contrary to this provision is valid, and that this
provision may not be augmented, contradicted or modified in any way, except in
writing signed by Executive, the President/CEO and the Chairperson of the
Auditing Committee.


5.           Compensation.

 
5.1           Base Salary.  Executive shall be paid an annual base salary of Two
Hundred Twenty-Five Thousand Dollars ($225,000), payable according to Employer's
payroll schedule and subject to applicable state and federal withholdings and
other payroll deductions.


5.2           Bonus.  In addition to Executive's base salary, Executive shall be
eligible to receive an additional annual discretionary bonus of up to fifty
percent (50%) of his then in effect base salary, as determined by the CEO and
Board of Directors/Compensation Committee in their sole discretion. Executive
acknowledges that although a discretionary bonus may be provided by the Company,
any such bonus is neither required nor guaranteed by this Agreement.
 
5.3    Stock Options.  Employer agrees to provide stock options to Executive as
follows (collectively, the "Options"):


(i)             The Company shall provide Executive with a non-qualified stock
option for exercise into One Hundred Fifty Thousand (150,000) shares of the
Company's common stock effective as of the Effective Date (the "Signing Bonus
Option"). The grant price of the Signing Bonus Option shall be the closing sales
price of the Company's common stock on September 17, 2007 as quoted on the OTC
Bulletin Board, or if there is no closing sales price on that date, the closing
selling price on the last preceding date for which such quotation exists. 100%
of the shares subject to the Signing Bonus Option will vest immediately upon the
expiration of the Initial Term, provided that Executive is still employed by the
Company at such time.


(ii)            Effective as of the Effective Date, the Company shall provide
Executive with a non-qualified stock option for exercise into Six Hundred
Thousand (600,000) shares of the Company's common stock, with a grant price
equal to the closing sales price of the Company's common stock on September 17,
2007 as quoted on the OTC Bulletin Board, or if there is no closing sales price
on that date, the closing selling price on the last preceding date for which
such quotation exists, to vest as follows: (i) regular vesting to commence after
twelve
 


2

--------------------------------------------------------------------------------




(12) months employment at 1/48th over a period of four (4) years; and (ii)
automatic accelerated vesting to occur for a percentage of unvested options,
which amount shall be determined by the CEO and the Board of Directors, but in
no event, less than twenty-five percent (25%), upon the "effective date" of a
major event which shall include an acquisition of the Company or merger or the
listing of the Company on the Amex or NASDAQ stock exchanges. Any remaining
unvested options, if any, will vest according to the regular vesting schedule
set forth above in this Section 5.3 (ii).
 
(iii)           The options referenced above will be granted pursuant to, and
will be subject to the terms of the Company's Stock Option Plan.
 
6.    Fringe Benefits.
 
6.1    Benefits.  Executive shall, in accordance with Company policy and the
terms of the applicable plan documents, be eligible to participate in benefits
under any Company benefit plan or arrangement which may be in effect from time
to time and made available to its management employees. Such benefits currently
include: health insurance, which is a PPO plan with the Company paying 90% of
employee cost and 50% of dependent cost; life insurance with disability
coverage, 401K plan with Employer matching up to 6% of employee's annual salary,
with 3 year vesting on Employer match. 401K vesting to accelerate in the case of
a Change of Control in accordance with the terms of the applicable plan.


6.2    Vacation.  Upon the expiration of the Initial Term, Executive shall begin
to earn and accrue vacation days at the rate of fifteen (15) days per year.
Unused vacation shall carry over to the next year, but Executive shall cease
accruing further vacation at any time Executive has accrued twenty-three (23)
vacation days, and shall not accrue further vacation days until Executive has
used some or all of the accrued vacation days. Unused vacation days which are
not in excess of twenty-three (23) vacation days shall be paid in a cash lump
sum payment promptly after Executive's termination of employment. Executive
shall earn vacation days at the rate of twenty (20) days per year after five (5)
years of employment.


6.3           Expenses.  Employer shall reimburse Executive on a monthly basis
for receipts Executive submits for all reasonable and necessary travel and other
business expenses incurred by Executive in the performance of Executive's duties
hereunder, consistent with Employer's normal expense reimbursement policy. Such
expenses shall include professional society membership dues. Additionally,
Employer will reimburse Executive up to a maximum of One Thousand Five Hundred
Dollars ($1,500) per year for successful completion (with a passing grade) of
job-related continuing education courses.


7.    Termination.

 
7.1           Termination With Cause.  If Executive (a) breaches in any material
respect or fails to fulfill any fiduciary duty owed to Employer; (b) breaches in
any material respect this Agreement or any other confidentiality or
non-solicitation, non-competition agreement between Employer and Executive; (c)
pleads guilty to or is convicted of a felony, a crime of moral turpitude or any
other crime; (d) is found to have engaged in any reckless, fraudulent, dishonest
or grossly negligent misconduct, or act of moral turpitude, (e) fails to
satisfactorily perform his


3

--------------------------------------------------------------------------------


 


duties to the Company or comply with Company policies and rules (excluding those
policies set forth in paragraph 7.1(f) for which no opportunity to cure is
requires), provided that Executive fails to cure any such failure within thirty
(30) days after written notice from Employer of such failure, provided further,
however, that such right to cure shall not apply to any repetition of the same
failure previously cured hereunder; or (f) violates any material rule,
regulation or policy of the Company relating to harassment, discrimination,
retaliation, violence, theft/embezzlement, business ethics, and drug and alcohol
use, that may be established and made known to Employer's employees from time to
time, including without limitation, the Company Employee Handbook, a copy of
which has been provided to Executive, Employer may terminate immediately his
employment and Executive shall have no right to receive any compensation or
benefit hereunder after such termination other than base salary and vacation
earned or accrued but unpaid as of the date of termination. Executive shall not
be entitled to any bonus, or proration thereof, if terminated under this
paragraph.


7.2    Termination Without Cause.  As stated in Section 4 of this Agreement,
Executive or the Company may at any time terminate Executive's employment with
or without cause. If the Company terminates Executive's employment within two
years of the Effective Date and such termination is not a Termination With Cause
as defined above, the Company shall continue to pay Executive's base salary then
in effect as of the date of such termination on a pro­rated basis according to
Employer's payroll schedule and subject to applicable withholdings for a period
of six (6) months or the remainder of the one-year time period from the
Effective Date, whichever time period is greater (and if the Company, terminates
Executive's employment any time after two (2) years of continuous employment
without Cause as defined above, the Company shall continue to pay Executive's
base salary for twelve (12) months) (collectively "Severance"), provided only if
Executive signs a general release. Such Severance does not include the
continuation of the benefits allowance after termination or the proration of any
bonus. At the Company's sole option, any Severance to which Executive is
entitled may be paid in a lump sum less applicable withholdings in lieu of
payment made over time in accordance with Employer's payroll schedule.


In order to be entitled to the Severance reflected herein, Executive must sign a
general release of all claims known and unknown, against Employer, its officers
and directors, agents and employees and any related entities or persons.
Although a copy of the Company's current standard general release shall be
available for Executive's review upon his request, Executive acknowledges that
such release is subject to change at the Company's discretion. Nothing herein
will be construed to limit or modify the duty of Executive to mitigate
Executive's damages in the event Employer terminates Executive's employment
without Cause.


7.3    Termination Upon Death or Disability.  Executive's employment shall
terminate upon his death or disability ("disability" being defined as any mental
or physical condition which, in the reasonable opinion of a mutually agreed upon
licensed physician and/or psychiatrist (as the case may be), renders Executive
unable or incompetent to carry out Executive's duties under this Agreement, with
or without reasonable accommodation, for a period of at least three months). In
the event of a termination of Executive's employment for death or disability,
Executive shall have no right to receive any further compensation or benefit
hereunder after such termination other than base salary and vacation earned or
accrued but unpaid as of the date of termination.


4

--------------------------------------------------------------------------------




7.4           Change of Control.  In the event of any merger, acquisition .or
consolidation of the Company where the Company is not the surviving or resulting
corporation, or upon transfer of all or substantially all of the assets of the
Company, and Employee is not retained by the surviving or resulting corporation
in a substantially similar position or position satisfactory to Employee
("Change of Control"), Employee shall be paid a lump sum equivalent to six (6)
months of Employee's base salary then in effect (or twelve (12) months if such
Change of Control occurs after two continuous years of employment) upon the
execution of a general release. Such lump sum payment shall be considered to be
in full and complete satisfaction of any and all rights which Employee may enjoy
under the terms of this Agreement, except that any and all of Executive's
unvested stock options shall become fully vested and exercisable.


7.5    Resignation For Good Reason.  In the event Executive resigns his
employment and such resignation is with "Good Reason" as defined below,
Executive will be entitled to receive Severance in accordance with the terms set
forth in paragraph 7.2 above, provided Executive complies with the conditions in
paragraph 7.2 above. In the event Executive resigns without Good Reason,
Executive will not be entitled to receive the Severance described in paragraph
7.2 above. Executive will be deemed to have resigned with "Good Reason" upon the
occurrence of any of the following events without Executive's consent: (i) a
material reduction in Executive's duties, authority, or responsibilities
relative to the duties, authority, or responsibilities in effect immediately
prior to such reduction; (ii) the relocation of Executive's principal place of
business to a point more than sixty (60) miles from Carlsbad, California; or
(iii) a material reduction by the Company of Executive's base salary as
initially set forth herein or as the same may be increased from time to time.
Provided however that, such termination by Executive shall only be deemed for
Good Reason pursuant to the foregoing definition if: (i) Executive gives the
Company written notice of the intent to terminate for Good Reason within thirty
(30) days following the first occurrence of the condition(s) that Executive
believes constitutes Good Reason, which notice shall describe such condition(s);
(ii) the Company fails to remedy such condition(s) within thirty (30) days
following receipt of the written notice (the "Cure Period"); and (iii) Executive
terminates his employment within thirty (30) days following the end of the Cure
Period.


7.6    280G Limitation on Payments.

 
(i)    In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to the Executive (i) constitute "parachute
payments" within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the "Code") and (ii) but for this Section 7.6 would be subject
to the excise tax imposed by Section 4999 of the Code, then the Executive's
severance and other benefits provided under this Agreement shall be payable
either (i) in full, or (ii) as to such lesser amount which would result in no
portion of such benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by Section
4999, results in the receipt by the Executive on an after-tax basis, of the
greatest amount of benefits under this Agreement, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.


(ii)    If a reduction in the payments and benefits that would otherwise be paid
or provided to the Executive under the terms of this Agreement is necessary to
comply with


5

--------------------------------------------------------------------------------






the provisions of Section 7.6(i), the Executive shall be entitled to select
which payments or benefits will be reduced and the manner and method of any such
reduction of such payments or benefits (including but not limited to the number
of options that would vest under Sections 5.3 or 7.4) subject to reasonable
limitations (including, for example, express provisions under the Company's
benefit plans) so long as the requirements of Section 7.6(i) are met. Within
thirty (30) days after the amount of any required reduction in payments and
benefits is finally determined in accordance with the provisions of Section
7.6(iii), the Executive shall notify the Company in writing regarding which
payments or benefits are to be reduced. If no notification is given by the
Executive, the Company will determine which amounts to reduce. If, as a result
of any reduction required by Section 7.6(i), amounts previously paid to the
Executive exceed the amount to which the Executive is entitled, the Executive
will promptly return the excess amount to the Company.
 
(iii)    Any determination required under this Section 7.6(iii) shall be made in
writing by a nationally recognized accounting or consulting firm appointed by
the Company, which firm shall not then be serving as accountant or auditor for
or consultant to the Company or the person or entity that effected the Change in
Control and whose determinations shall be conclusive and binding upon the
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 7.6, such firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Executive shall furnish to such
firm such information and documents as such firm may reasonably request in order
to make a determination under this Section 7.6. The Company shall bear all costs
such firm may reasonably incur in connection with any calculations contemplated
by this Section 7.6.


7.7    Application of Internal Revenue Code Section 409A.  Severance payable
under Sections 7.2 and 7.5 of this Agreement are intended to be payable pursuant
to the "short- term deferral" rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations. Severance payable pursuant to Section 7.4 of this
Agreement are intended to be payable pursuant to a window program pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations to the maximum extent
permitted by said provision, with any excess amount being regarded as subject to
the distribution requirements of Section 409A(a)(2)(A) of the Code, including,
without limitation, the requirement of Section 409A(a)(2)(B)(i) of the Code that
payment to Executive be delayed until 6 months after Executive's separation from
service if Executive is a "specified employee' within the meaning of the
aforesaid section of the Code at the time of such separation from service


8.    Trade Secrets, Confidential Information and Inventions.


8.1    Trade Secrets In General. During the course of Executive's employment,
Executive will have access to various trade secrets, confidential information
and inventions of Employer as defined below.
 
(i)    "Confidential Information" means all information and material which is
proprietary to the Company, whether or not marked as "confidential" or
"proprietary" and which is disclosed to or obtained from the Company by the
Executive, which relates to the Company'


6

--------------------------------------------------------------------------------




 
past, present or future research, development or business activities.
Confidential Information is all information or materials prepared by or for the
Company and includes, without limitation, all of the following: designs,
drawings, specifications, techniques, models, data, source code, object code,
documentation, diagrams, flow charts, research, development, processes, systems,
methods, machinery, procedures, "know-how", new product or new technology
information, formulas, patents, patent applications, product prototypes, product
copies, cost of production, manufacturing, developing or marketing techniques
and materials, cost of production, development or marketing time tables,
customer lists, strategies related to customers, suppliers or personnel,
contract forms, pricing policies and financial information, volumes of sales,
and other information of similar nature, whether or not reduced to writing or
other tangible form, and any other Trade Secrets, as defined by subparagraph
(iii), or non-public business information. Confidential Information does not
include any information which (1) was in the lawful and unrestricted possession
of the Executive prior to its disclosure by the Company, (2) is or becomes
generally available to the public by acts other than those of the Executive
after receiving it, or (3) has been received lawfully and in good faith by the
Executive from a third party who did not derive it from the Company.
 
(ii)    "Inventions" means all discoveries, concepts and ideas, whether
patentable or not, including but not limited to, processes, methods, formulas,
compositions, techniques, articles and machines, as well as improvements thereof
or "know-how" related thereto, relating at the time of conception or reduction
to practice to the business engaged in by the Company, or any actual or
anticipated research or development by the Company.


(iii)           "Trade Secrets" shall mean any scientific or technical data,
information, design, process, procedure, formula or improvement that is
commercially available to the Company and is not generally known in the
industry.


This section includes not only information belonging to Employer which existed
before the date of this Agreement, but also information developed by Executive
for Employer or its employees during his employment and thereafter.


8.2    Restriction on Use of Confidential Information.  Executive agrees that
his use of Trade Secrets and other Confidential Information is subject to the
following restrictions during the term of the Agreement and for an indefinite
period thereafter so long as the Trade Secrets and other Confidential
Information have not become generally known to the public.


8.2.1    Non-Disclosure.  Except as required by the performance of the
Executive's services to the Company under the terms of this Agreement, neither
the Executive nor any of his agents or representatives, shall, directly or
indirectly, publish or otherwise disclose, or permit others to publish, divulge,
disseminate, copy or otherwise disclose the Company's Trade Secrets,
Confidential Information and/or Inventions as defined above.


8.2.2    Use Restriction.  Executive shall use the Trade Secrets, other
Confidential Information and/or Inventions only for the limited purpose for
which they were disclosed. Executive shall not disclose the Trade Secrets, other
Confidential Information and/or Inventions to any third party without first
obtaining written consent from the CEO and shall disclose the Trade Secrets,
other Confidential Information and/or Inventions only to Employer's


7

--------------------------------------------------------------------------------


 
own employees having a need know. Executive shall promptly notify the CEO of any
items of Trade Secrets prematurely disclosed.
 


8.2.3    Surrender Upon Termination.  Upon termination of his employment with
Employer for any reason, Executive will surrender and return to Employer all
documents and materials in his possession or control which contain Trade
Secrets, Inventions and other Confidential Information. Executive shall
immediately return to the Company all lists, books, records, materials and
documents, together with all copies thereof, and all other Company property in
his possession or under his control, relating to or used in connection with the
past, present or anticipated business of the Company, or any affiliate or
subsidiary thereof. Executive acknowledges and agrees that all such lists,
books, records, materials and documents, are the sole and exclusive property of
the Company.


8.2.4    Prohibition Against Unfair Competition.  At any time after the
termination of his employment with Employer for any reason, Executive will not
engage in competition with Employer while making use of the Trade Secrets of
Employer.



8.2.5    Patents and Inventions.  The Executive agrees that any inventions made,
conceived or completed by him during the term of his service, solely or jointly
with others, which are made with the Company's equipment, supplies, facilities
or Confidential Information, or which relate at the time of conception or
reduction to purpose of the invention to the business of the Company or the
Company's actual or demonstrably anticipated research and development, or which
result from any work performed by the Executive for the Company, shall be the
sole and exclusive property of the Company. The Executive promises to assign
such inventions to the Company. The Executive also agrees that the Company shall
have the right to keep such inventions as trade secrets, if the Company chooses.
The Executive agrees to assign to the Company the Executive's rights in any
other inventions where the Company is required to grant those rights to the
United States government or any agency thereof. In order to permit the Company
to claim rights to which it may be entitled, the Executive agrees to disclose to
the Company in confidence all inventions which the Executive makes arising out
of the Executive's service and all patent applications filed by the Executive
within one year after the termination of his service.


The Executive shall assist the Company in obtaining patents on all inventions,
designs, improvements and discoveries patentable by the Company in the United
States and in all foreign countries, and shall execute all documents and do all
things necessary to obtain letters patent, to vest the Company with full and
extensive title thereto, and to protect the same against infringement by others.


9.    Solicitation of Employees or Customers.


9.1    Information About Other Employees.  Executive will be called upon to work
closely with employees of Employer in performing services under this Agreement.
All information about such employees which becomes known to Executive during the
course of his employment with Employer, and which is not otherwise known to the
public, including compensation or commission structure, is a Trade Secret of
Employer and shall not be used by


8

--------------------------------------------------------------------------------






 
Executive in soliciting employees of Employer at any time during or after
termination of his employment with Employer.


9.2    Solicitation of Employees Prohibited.  During Executive's employment and
for one year following the termination of Executive's employment, Executive
shall not, directly or indirectly ask, solicit or encourage any employee(s) of
Employer to leave their employment with Employer. Executive further agrees that
he shall make any subsequent employer aware of this non-solicitation obligation.


9.3    Solicitation of Customers Prohibited.  For a period of one year following
the termination of Executive's employment, Executive shall not, directly or
indirectly solicit the business of any of Employer's customers in any way
competitive with the business or demonstrably anticipated business of the
Company. Executive further agrees that he shall make any subsequent employer
aware of this non-solicitation obligation.


10.    Non-Competition.  During the course of Executive's employment with the
Company, Executive shall not directly or indirectly own any interest in (other
than owning less than 5% of a publicly held company), manage, control,
participate in (whether as an officer, director, employee, partner, agent,
representative, volunteer or otherwise), consult with, render services for or in
any manner engage (whether or not during business hours) anywhere in the
Restricted Territories (as defined below) in any business activity that is in
any way competitive with the business or demonstrably anticipated business of
the Company, Further, Executive will not during the course of his employment
with the Company assist any other person or organization in competing or in
preparing to compete with any business or demonstrably anticipated business of
the Company anywhere in the Restricted Territories.


"Restricted Territories" shall mean any county in the State of California or any
other state or territory in the United States or any other similar political
subdivision in any state or foreign country in which the Company has done
business or has actually investigated doing business or where its products are
sold or distributed whether or not for compensation.


11.    Unfair Competition, Misappropriation of Trade Secrets and Violation of
Solicitation/Noncompetition Clauses.  Executive acknowledges that unfair
competition, misappropriation of trade secrets or violation of any of the
provisions contained in paragraphs 8 through 10 would cause irreparable injury
to Employer, that the remedy at law for any violation or threatened violation
thereof would be inadequate, and that Employer shall be entitled to temporary
and permanent injunctive or other equitable relief without the necessity of
proving actual damages.


12.    Representation Concerning Prior Agreements.  Executive represents to
Employer that he is not bound by any non-competition and/or non-solicitation
agreement that would preclude, limit or in any manner affect his employment with
Employer. Executive further represents that he can fully perform the duties of
his employment without violating any obligations he may have to any former
employer, including but not limited to, misappropriating any proprietary
information acquired from a prior employer. Executive agrees that he will
indemnify and hold Employer harmless from any and all liability and damage,
including attorneys' fees and costs, resulting from any breach of this
provision.


9

--------------------------------------------------------------------------------




 
13.    Personnel Policies and Procedures.  The Employer shall have the authority
to establish from time to time personnel policies and procedures to be followed
by its employees. Executive agrees to comply with the policies and procedures of
the Employer. To the extent any provisions in Employer's personnel policies and
procedures differ with the terms of this Agreement, the terms of this Agreement
shall apply.


14.    Amendments.  No amendment or modification of the terms or conditions of
this Agreement shall be valid unless in writing and signed by the parties
hereto.


15.    Successors and Assigns.  The rights and obligations of the Employer under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Employer. Executive shall not be entitled to assign
any of his rights or obligations under this Agreement.


16.    Governing Law.  This Agreement shall be interpreted, construed, governed
and enforced in accordance with the laws of the State of California.


17.    Severability.  Each term, condition, covenant or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant or provision shall be held by a court of competent
jurisdiction to be invalid, the remaining provisions shall continue in full
force and effect.


18.    Survival.  The provisions in paragraphs 8 through 11, 14 through 23,
inclusive, of this Agreement shall survive termination of Executive's
employment, regardless of who causes the termination and under what
circumstances.


19.    Waiver.  Neither party's failure to enforce any provision or provisions
of this Agreement shall be deemed or in any way construed as a waiver of any
such provision or provisions, nor prevent that party thereafter from enforcing
each and every provision of this Agreement. A waiver by either party of a breach
of provision or provisions of this Agreement shall not constitute a general
waiver, or prejudice the other party's right otherwise to demand strict
compliance with that provision or any other provisions in this Agreement.


20.    Notices.  Any notice required or permitted to be given under this
Agreement shall be sufficient, if in writing, sent by mail to Executive's
residence in the case of Executive, or hand delivered to the Executive, and, in
the case of Employer, to the Board of Directors at the principal corporate
office.


21.    Arbitration.  The parties agree that disputes concerning the terms of
this Agreement and Executive's employment under this Agreement are subject to
arbitration in accordance with the Employee Arbitration Agreement attached
hereto as Exhibit "A" and incorporated by this reference as though fully set
forth herein.


22.             Entire Agreement.  Executive acknowledges receipt of this
Agreement and agrees that this Agreement represents the entire agreement with
Employer concerning the subject matter hereof, and supersedes any previous oral
or written communications, representations, understandings or agreements with
Employer or any officer or agent thereof through the date the Agreement is
executed by the parties, except the Employee Arbitration Agreement which is




10

--------------------------------------------------------------------------------




incorporated herein as set forth in paragraph 21 of this Agreement and attached
hereto as Exhibit "A." Executive understands that no representative of the
Employer has been authorized to enter into any agreement or commitment with
Executive which is inconsistent in any way with the terms of this Agreement.

 
23.     Construction.  This Agreement shall not be construed against any party
on the grounds that such party drafted the Agreement or caused it to be drafted.


24.     Counterparts.  This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument. Further, facsimiles
of signatures may be taken as the actual signatures, and each party agrees to
furnish the other with documents bearing the original signatures within ten days
of the facsimile transmission.


25.     Acknowledgment.  Executive acknowledges that he has been advised by
Employer to consult with independent counsel of his own choice, at his expense,
concerning this Agreement, that he has had the opportunity to do so, and that he
has taken advantage of that opportunity to the extent that he desires. Executive
further acknowledges that he has read and understands this Agreement, is fully
aware of its legal effect, and has entered into it freely based on his own
judgment.
 
IN WITNESS HEREOF, the parties have executed this Agreement as of the date set
forth below.
 
 

 
CLIFFORD FLOWERS
       
Dated:      9-17-07                     
/s/ Clifford Flowers





 

 

PATRIOT SCIENTIFIC CORPORATION       Dated: 17-Sept.
07                                           
By:  /s/ James L. Turley                             
Name:    James L. Turley                            
Title:  President/CEO                                 

 


 


11

--------------------------------------------------------------------------------


 
EXHIBIT A
 
EXECUTIVE ARBITRATION AGREEMENT
 
THIS ARBITRATION AGREEMENT ("Agreement") is made by and between Patriot
Scientific Corporation ("Employer") and Clifford Flowers ("Executive").


The purpose of this Agreement is to establish final and binding arbitration for
all disputes arising out of Executive's relationship with Employer, including
without limitation Executive's employment or the termination of Executive's
employment. Executive and Employer desire to arbitrate their disputes on the
terms and conditions set forth below to gain the benefits of a speedy, impartial
dispute-resolution procedure. Executive and Employer agree to the following:


2.    Claims Covered by the Agreement.  Executive and Employer mutually consent
to the resolution by final and binding arbitration of all claims or
controversies ("claims") that Employer may have against Executive or that
Executive may have against Employer or against its officers, directors,
partners, employees, agents, pension or benefit plans, administrators, or
fiduciaries, or any subsidiary or affiliated company or corporation
(collectively referred to as "Employer"), relating to, resulting from, or in any
way arising out of Executive's relationship with Employer, Executive's
employment relationship with Employer and/or the termination of Executive's
employment relationship with Employer, to the extent permitted by law. The
claims covered by this Agreement include, but are not limited to, claims for
wages or other compensation due; claims for breach of any contract or covenant
(express or implied); tort claims; claims for unfair competition,
misappropriation of trade secrets, breach of fiduciary duty, usurpation of
corporate opportunity or similar claims; claims for discrimination and
harassment (including, but not limited to, race, sex, religion, national origin,
age, marital status or medical condition, disability, sexual orientation, or any
other characteristic protected by federal, state or local law); claims for
benefits (except where an employee benefit or pension plan specifies that its
claims procedure shall culminate in an arbitration procedure different from this
one); and claims for violation of any public policy, federal, state or other
governmental law, statute, regulation or ordinance.


3.    Required Notice of Claims and Statute of Limitations.  Executive may
initiate arbitration by serving or mailing a written notice to the Board of
Directors. Employer may initiate arbitration by serving or mailing a written
notice to Executive at the last address recorded in Executive's personnel file.
The written notice must specify the claims asserted against the other party.
Notice of any claim sought to be arbitrated must be served within the
limitations period established by applicable federal or state law.


4.    Arbitration Procedures.


a.    After demand for arbitration has been made by serving written notice under
the terms of Section 2 of this Agreement, the party demanding arbitration shall
file a demand for arbitration with the American Arbitration Association ("AAA")
in San Diego County.
 
 
EXHIBIT "A"
 

--------------------------------------------------------------------------------






 
b.    Except as provided herein, all rules governing the arbitration shall be
the then applicable rules set forth by the AAA. If the dispute is
employment-related, the dispute shall be governed by the AAA's then current
version of the national rules for the resolution of employment disputes. The
AAA's then applicable rules governing the arbitration may be obtained from the
AAA's website which currently is www.adr.org.


c.    The arbitrator shall apply the substantive law (and the law of remedies,
if applicable) of the state in which the claim arose, or federal law, or both,
as applicable to the claim(s) asserted. The arbitrator shall have exclusive
authority to resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this Agreement, including but not limited to any
claim that all or any part of this Agreement is void or voidable.


d.    Either party may file a motion for summary judgment with the arbitrator.
The arbitrator is entitled to resolve some or all of the asserted claims through
such a motion. The standards to be applied by the arbitrator in ruling on a
motion for summary judgment shall be the applicable laws as specified in Section
3(c) of this Agreement.


e.    Discovery shall be allowed and conducted pursuant to the then applicable
arbitration rules of the AAA. The arbitrator is authorized to rule on discovery
motions brought under the applicable discovery rules.


5.    Application for Emergency Injunctive and/or Other Equitable Relief. Claims
by Employer or Executive for emergency injunctive and/or other equitable relief
relating to unfair competition and/or the use and/or unauthorized disclosure of
trade secrets or confidential information shall be subject to the then current
version of the AAA's Optional Rules for Emergency Measures of Protection set
forth within the AAA's Commercial Dispute Resolution Procedures. The AAA shall
appoint a single emergency arbitrator to handle the claim(s) for emergency
relief. The emergency arbitrator selected by the AAA shall be either a retired
judge or an individual experienced in handling matters involving claims for
emergency injunctive and/or other equitable relief relating to unfair
competition and the use or unauthorized disclosure of trade secrets and/or
confidential information.


6.    Arbitration Decision. The arbitrator's decision will be final and binding.
The arbitrator shall issue a written arbitration decision revealing the
essential findings and conclusions upon which the decision and/or award is
based. A party's right to appeal the decision is limited to grounds provided
under applicable federal or state law.


7.    Place of Arbitration. The arbitration will be at a mutually convenient
location that must be within 50 miles of Executive's last company employment
location. If the parties cannot agree upon a location, then the arbitration will
be held at the AAA's office nearest to Executive's last employment location.

8.            Administrative Agencies. Nothing in this Agreement is intended to
prohibit Employee from filing a claim or communicating with the United States
Equal Employment Opportunity Commission ("EEOC"), the National Labor Relations
Board ("NLRB") or the California Department of Fair Employment and Housing
("DFEH").
 
 
EXHIBIT "A"


--------------------------------------------------------------------------------








9.            Construction.     Should any portion of this Agreement be found to
be unenforceable, such portion will be severed from this Agreement, and the
remaining portions shall continue to be enforceable.


10.          Representation, Fees and Costs. Each party may be represented by an
attorney or other representative selected by the party. Except as otherwise
provided for by statute, the arbitrator shall award reasonable attorneys' fees
and costs (including without limitation, costs for depositions, experts, etc.)
to the prevailing party except that Employer shall be responsible for the
arbitrator's fees and costs, or any fees or costs charged by the AAA, to the
extent they exceed any fee or cost that Executive would be required to bear if
the action were brought in court.


11.          Waiver of Jury Trial/Exclusive Remedy. EXECUTIVE AND EMPLOYER
KNOWINGLY AND VOLUNTARILY WAIVE ANY CONSTITUTIONAL RIGHT TO HAVE ANY DISPUTE
BETWEEN THEM DECIDED BY A COURT OF LAW AND/OR BY A JURY IN COURT.


12.         Sole and Entire Agreement. This Agreement expresses the entire
Agreement of the parties and shall supersede any and all other agreements, oral
or written, concerning arbitration. This Agreement is not, and shall not be
construed to create, any contract of employment, express or implied.


13.          Requirements for Modification or Revocation. This Agreement to
arbitrate shall survive the termination of Executive's employment. It can only
be revoked or modified by a writing signed by the Chairperson of the Board of
Directors of Employer and Executive that specifically states an intent to revoke
or modify this Agreement.


14.             Voluntary Agreement. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS
CAREFULLY READ THIS AGREEMENT, UNDERSTANDS ITS TERMS, AND AGREES THAT ALL
UNDERSTANDINGS AND AGREEMENTS BETWEEN EMPLOYER AND EXECUTIVE RELATING TO THE
SUBJECTS COVERED IN THE AGREEMENT ARE CONTAINED IN IT. EXECUTIVE HAS KNOWINGLY
AND VOLUNTARILY ENTERED INTO THE AGREEMENT WITHOUT RELIANCE ON ANY PROVISIONS OR
REPRESENTATIONS BY EMPLOYER, OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.
 
EXHIBIT "A"


--------------------------------------------------------------------------------




 
EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS BEEN GIVEN THE OPPORTUNITY TO
DISCUSS THIS AGREEMENT WITH EXECUTIVE'S PRIVATE LEGAL COUNSEL AND EXECUTIVE HAS
UTILIZED THAT OPPORTUNITY TO THE EXTENT DESIRED.
 
EXECUTIVE:
EMPLOYER:
     
PATRIOT SCIENTIFIC CORPORATION, a Delaware corporation
    /s/ Clifford Flowers                
By:  /s/ James L. Turley              
Clifford Flowers
Name:  James L. Turley
 
Title:  President/CEO

 
 
 
 
 
 
 
 
EXHIBIT "A"


--------------------------------------------------------------------------------



 
PATRIOT SCIENTIFIC CORPORATION CFO JOB DESCRIPTION
 
PRIMARY RESPONSIBILITIES
 
 
 
1.
Create, coordinate, and evaluate the financial programs and supporting
information systems of the company to include budgeting, tax planning, real
estate, and conservation of assets.

 
2.
Approve and coordinate changes and improvements in automated financial and
management information systems for the company.

 
3.
Oversee and full responsibility for SEC compliance and timely filings of
quarterly 10 Q's, annual 10K's and all other related SEC required filings.

 
4.
Establish a close working relationship with CEO as a right hand person and work
closely and effectively with the Patriot Board members and committee groups, in
particular the Audit Committee. Retention of outside resources, ie consultants
in connection with financial reporting must be approved by the Audit Committee.

 
5.
Ensure compliance with local, state, and federal budgetary reporting
requirements.

 
6.
Oversee the approval and processing of revenue, expenditure, and position
control documents, department budgets, mass salary updates, ledger, and account
maintenance and data entry.

 
7.
Coordinate the preparation of financial statements, financial reports, special
analyses, and information reports.

 
8.
Develop and implement finance, accounting, billing, and auditing procedures.

 
9.
Establish and maintain appropriate internal control safeguards.

10.
Interact with CEO and Controller to provide consultative support to planning
initiatives through financial and management information analyses, reports, and
recommendations.

11.
Ensure records systems are maintained in accordance with generally accepted
auditing standards and GAAP reporting.

12.
Work closely with CEO to develop and direct the implementation of strategic
business and/or operational plans, projects, programs, and systems.

13.
Analyze cash flow, cost controls, and expenses to guide business leaders.
Analyze financial statements to pinpoint potential weak areas.

14.
Establish and implement short- and long-range departmental goals, objectives,
policies, and operating procedures.

15.
Oversee financial management of foreign operations to include developing
financial and budget policies and procedures.

16.
Other duties as assigned.

 
 
ADDITIONAL RESPONSIBILITIES


 
1.
Represent the company externally to media, government agencies, funding
agencies, and the general public.

 
2.
Recruit, train, supervise, and evaluate department staff.

 
 

 

--------------------------------------------------------------------------------


 

 
KNOWLEDGE AND SKILL REQUIREMENTS
 
 
1.
Strong background in SEC and Sarbanes compliance and filings. Experience in
strategic planning and execution. Knowledge of contracting, negotiating, and
change management. Knowledge of finance, accounting, budgeting, and cost control
principles including Generally Accepted Accounting Principles. Knowledge of
automated financial and accounting reporting systems. Knowledge of federal and
state financial regulations. Ability to analyze financial data and prepare
financial reports, statements, and projections.

 
2.
Work requires professional written and verbal communication and interpersonal
skills. Ability to motivate teams to produce quality materials within tight
timeframes and simultaneously manage several projects. Ability to participate in
and facilitate group meetings.

 
3.
This is normally acquired through a combination of the completion of a Masters
Degree in Finance or Accounting, and no less than ten years of experience in a
senior-level finance or accounting position, and a CPA.

 
4.
Work requires willingness to work a flexible schedule.

 
 
Acknowledged Receipt by:


/s/ Clifford Flowers
9-17-07
Clifford Flowers
Date

 

 

--------------------------------------------------------------------------------





 
SEPARATION AGREEMENT AND RELEASE OF CLAIMS
 
 
In consideration of the promises, terms, conditions, provisions and covenants
described below, the sufficiency of which consideration is hereby acknowledged,
the parties agree as follows:
 
1.    Parties. This Separation Agreement and Release of Claims ("Agreement") is
made by and between_______________("Mr._____________") on the one hand and
Patriot Scientific Corporation ("PTSC" or the "Company") on the other hand. Mr.
_____and the Company shall collectively be referred to as the "Parties".


2.    Purpose of Agreement. The purpose of this Agreement is to settle
completely and cause the release of PTSC and all persons and entities being
released herein from every claim or cause of action which Mr. has or may have
against PTSC and all persons and entities being released herein.


3.             Consideration. In consideration of the covenants and releases
given herein, PTSC agrees to pay Mr._____ severance equivalent to ___________
months his current base salary, less standard payroll taxes and deductions (the
"Severance Payment"). ___________ is in consideration of Mr. _______'s release
of all claims other than Age Discrimination Employment Act of 1967 ("ADEA")
claims, given herein. __________ is in consideration of Mr. ____________'s
release of all ADEA claims, given herein. The Severance Payment will be tendered
to Mr.___________ in installments per the Company's regular payroll schedule
eight (8) days after PTSC has received the original of this Agreement executed
by Mr. ___________ without Mr. _____________ having revoked his ADEA release
addressed in Paragraph 5 of this Agreement. The parties agree Mr.___________ is
not entitled to any other consideration, compensation or benefits under any
employment contract or otherwise.


4.    Release of All Claims Except ADEA Claims.


(a)    Mr.______for himself and for his successors, assigns, heirs, executors,
administrators and representatives, in consideration of the covenants contained
herein, hereby releases and discharges PTSC, and each of its past and present
officers, directors, employees, shareholders, agents, predecessors, affiliated
entities, successors, assigns, joint venturers, attorneys, heirs, executors,
administrators and representatives ("Releasees") from any and all claims,
charges and causes of action which Mr. has or may have against PTSC or any of
the Releasees, accruing or arising on or before the date of this Agreement,
including, (b)but not limited to, any claims arising out of or related to Mr.
___________'s employment with PTSC, PTSC's actions or representations concerning
Mr.__________'s employment, the termination of his employment, the payment of
wages, claims for breach of contract, breach of implied covenant of good faith
and fair dealing, negligent misrepresentation, fraud, infliction of emotional
distress, invasion of privacy, defamation, employment discrimination in
violation of the California Fair Employment and Housing Act, Title VII of the
Civil Rights Act of 1964, or the Americans with Disabilities Act or similar
state or federal law, violation of public policy, violation of the California
Labor Code, violation of the California Business and Professions Code, violation
of the Fair Credit Reporting Act, violation of the California Consumer Credit
Reporting Agencies Act, violation of the California Investigative Consumer
Reporting Agencies



--------------------------------------------------------------------------------






 
Act and violation of constitutional rights. This release provision specifically
excludes any and all loss, liability, claims, demands, causes of action or suits
of any type arising under the ADEA. Mr._________ 's release of ADEA claims will
be separately addressed in Paragraph 5 of this Agreement. The Parties expressly
acknowledge that PTSC would not enter into this Agreement but for the
representation and warranty of Mr.__________ that he is hereby releasing any and
all claims of any nature whatsoever, known or unknown, whether statutory or at
common law, which he now has or could assert directly or indirectly against any
of the persons or entities being released herein except as expressly reserved
herein.
 
(b)    Mr.____________expressly agrees that neither he nor his spouse,
employees, agents, representatives, successors, assigns or attorneys will
continue and/or institute any legal or administrative proceedings against any
party to this Agreement, or any person or entity released in this Agreement,
before any court, administrative agency, arbitrator or any other tribunal
whatsoever, by reason of any claim, liability or cause of action, whether known
or unknown, being released herein.


5.    Release of All ADEA Claims.
 
(a)     This section of the Agreement exclusively addresses Mr.__________ 's
release of claims arising under federal law involving discrimination on the
basis of age in employment (age forty and above). This section is provided
separately, in compliance with federal law, including but not limited to the
Older Workers' Benefit Protection Act of 1990, to ensure that Mr. clearly
understands his rights so that any release of age discrimination claims under
federal law (the "ADEA Release") is knowing and voluntary on the part of
Mr._____________


(b)     Mr. ________ represents, acknowledges and agrees that he has been
advised in writing, to discuss this Agreement with an attorney, and to the
extent, if any, that Mr. __________ has desired, Mr.____________  has done so;
that Mr.____________  has been given twenty-one (21) days from receipt of this
Agreement to review and consider this ADEA Release before signing it; that
Mr.  understands that he may use as much of this twenty-one (21) day period as
he wishes prior to releasing the ADEA claims; that no promise, representation,
warranty or agreement not contained herein has been made by or with anyone to
cause him to sign this Agreement; that this Agreement has been read and
interpreted for him by counsel to the extent desired, and that he fully
understands and is aware of its meaning, intent, content and legal effect; and
that he is executing this release voluntarily and free of any duress or
coercion. Mr.__________  further understands and agrees that he is not waiving
any rights or claims under the ADEA which might arise after the date he signs
this Agreement.



(c)            The Parties acknowledge that for a period of seven (7) days
following the execution of this Agreement, Mr.  may revoke the ADEA Release, and
the ADEA Release shall not become effective or enforceable until the revocation
period has expired. This ADEA Release shall become effective eight {8) days
after it has been signed by the Parties, and in the event the Parties do not
sign on the same date, then this ADEA Release shall become effective eight (8)
days after the date it is signed by Mr. _________.



--------------------------------------------------------------------------------





 
(d)     In consideration of the payment to be made to Mr.___________described in
Paragraph 3 of this Agreement, which Mr.___________would otherwise not be
entitled to except for signing this Agreement and releasing his ADEA claims,
Mr.___________ does hereby unconditionally, irrevocably and absolutely release
and discharge PTSC, its past and present directors, officers, employees,
shareholders, agents, predecessors, affiliated entities, successors, assigns,
joint venturers, attorneys, heirs, executors, administrators and representatives
("Releasees") from any and all loss, liability, claims, demands, causes of
action or suits of any type arising under ADEA.


6.    Waiver of Known and Unknown Claims. It is the intention of the parties in
executing this instrument that it shall be effective as a bar to each and every
claim, demand and cause of action herein above specified. In furtherance of this
intention, Mr.  has agreed to and does expressly waive any and all rights and
benefits conferred upon him by the provisions of section 1542 of the California
Civil Code, which provides:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her, must have materially affected this settlement with the
debtor.


Notwithstanding the provisions of section 1542, this Agreement shall be in full
settlement of all claims and disputes being released herein, including unknown
claims. Having received advice from counsel to the extent desired, Mr._______
expressly waives all rights under section 1542, which he fully understands. Mr.
_______ waives all rights which he may have by virtue of Section 1542 and any
similar law of any state or territory of the United States, or federal law.


7.            Future Employment. Mr._______ agrees that neither PTSC nor any of
its affiliates or related entities are obligated to offer employment to him or
to hire him for any reason, regardless of the circumstances, at any time on or
after the date of this Agreement. Mr._______ acknowledges that he shall not
knowingly apply for nor accept such employment. Mr. _______acknowledges that any
such application for employment may be denied and he agrees to waive any and all
claims arising out of or related to his application and/or the denial of such
employment.


8.            Cooperation. In further consideration of the promises and
covenants described herein, Mr._______ agrees to assist and cooperate in
connection with any dispute between PTSC and third parties where there are
allegations of which Mr. _______ would have any knowledge based on his
relationship with PTSC. Such cooperation includes but is not limited to
appearing as a witness on behalf of PTSC in any deposition, trial, arbitration
or other dispute resolution forum; and assisting with the preparation of this
defense or prosecution of any such claims. Mr.   shall be entitled to
reimbursement of his reasonable out of pocket expenses incurred as a result of
any such cooperation but only as to those expenses pre-approved by PTSC.


9.            No Admission of Liability. This Agreement is a compromise and
settlement of potential or disputed claims being released herein. This Agreement
and the covenants made in this Agreement do not constitute an admission of
liability on the part of PTSC or its past or present officers, directors,
partners, agents, affiliated entities, successors, assignees, employees,
attorneys or representatives, or an admission, directly or by implication, that
PTSC or any of the Releasees have violated any law, rule, regulation, policy or
any contractual right or other obligation owed to any Party. PTSC and the
Releasees specifically deny all allegations of improper or unlawful conduct.
PTSC intends merely to avoid litigation.



--------------------------------------------------------------------------------


 
 
10.            No Assignment or Transfer of Claims. Mr. _____ represents and
warrants that he has not heretofore assigned, transferred or purported to assign
or transfer to any other person or entity, any rights, claims or causes of
action herein released and discharged, and that no other person or entity has
any interest in the matters herein released and discharged, except as expressly
stated herein. Furthermore, Mr._____shall indemnify and hold PTSC, and all
persons or entities released herein, harmless from and against any rights,
claims or causes of action which arise from or have been assigned or transferred
contrary to the foregoing representations, or in violation of the foregoing
warranties, and shall hold such persons or entities harmless from any and all
loss, expense and/or liability arising directly or indirectly out of the breach
of any of the foregoing representations or warranties.


11.           Confidentiality.
 
(a)     Mr. _______warrants and represents that, as of the date of his execution
of this Agreement, he has not disclosed or discussed the terms of this
Agreement, either directly or through others, with any person or entity except
his attorney, PTSC's board members and/or current senior management, members of
immediate family and accountants or other tax advisors.


(b)     Mr. _____ stipulates, agrees and promises that the terms and conditions
of this Agreement (including, but not limited to, the fact and amount of
consideration), all communications relating to this Agreement, and all documents
relating thereto (collectively the "Confidential Matters"), shall not be
described, discussed or disseminated or caused to be described, discussed, or
disseminated in any manner, either written or oral, directly or indirectly, with
any person, organization, company or entity without the prior written consent of
the President of PTSC, except as provided herein.



(c)     Mr. _____  stipulates, agrees and promises to avoid any and all
publicity with respect to the Confidential Matters, and specifically stipulates,
agrees and promises not to describe or discuss the Confidential Matters with any
member of the news media, or any other person or entity.


(d)            Mr. _____ hereby stipulates and agrees not to make, induce or
attempt to influence anyone to make, any statement whatsoever, whether written
or oral, directly or indirectly, to any member of any media, or any other person
or entity, including, but not limited to, statements made or sent on the
Internet via e-mail, chat room or message board, which is derogatory or
disparaging with respect to Releasees or in any way which would reflect upon the
legal liability or responsibility of the Releasees in connection with any of the
released claims, any other Confidential Matters, or any other disparaging
comments about the Releasees. Mr.  further agrees and promises not to encourage
or facilitate in any future litigation or claims against any of the Releasees



--------------------------------------------------------------------------------


 
(e)     In the event that Mr. _______ is contacted by any member of any media,
or any other person or entity asking to comment on any Confidential Matters, he
stipulates, agrees and promises that he shall say nothing more the "no comment"
and specifically shall not refer in any other manner to the terms, conditions,
or amounts paid or to be paid pursuant to the Agreement, or that any amount has
been paid, whether in specific or general terms.
 
(f)    It shall not be a violation for Mr.  to disclose the Confidential Matters
to his professional legal and tax advisors, or spouse, so long as the advisors
and spouse maintain the confidentiality, or in litigation required to enforce
the terms of this Agreement should Company or its representatives breach the
terms hereof. Nothing in this Paragraph 11 of this Agreement shall be construed
as prohibiting any disclosure of information pursuant to a lawful subpoena,
order of a court or administrative agency or as otherwise required by law.


(g)    The parties expressly agree that the provisions of this Paragraph 11 of
this Agreement are of material importance and were a material inducement to
PTSC's execution of this Agreement. The parties stipulate and agree that the
provisions stated in this Paragraph 11 of this Agreement are to be liberally
construed and that any violation of the provisions herein, shall be deemed a
material breach of this Agreement, and in the event Mr. _____________ violates
any provision of this Paragraph 11 of this Agreement, he shall be subject to all
available civil remedies, including, but not limited to, an action for damages
and/or injunctive relief and shall pay for reasonable attorneys' fees and costs
incurred by PTSC in seeking enforcement of the terms of this Paragraph 11,
including reasonable attorneys' fees and costs incurred in recovering damages.
Further, since the actual damages which would result from any breach of this
Paragraph 11 are uncertain and would be extremely difficult to ascertain, Mr.
_____ shall pay the sum of $25,000 as liquidated and agreed damages for each
individual breach of this Paragraph. The Parties also agree that the prevailing
party will pay for reasonable attorneys' fees and costs incurred by the other
party in seeking enforcement of the terms of this Paragraph 11, including
reasonable attorneys' fees and costs incurred in recovering said liquidated and
agreed damages.


12.             Non-Solicitation of Employees. Mr.  agrees not to solicit or
attempt to solicit any employees, consultants, or independent contractors of the
Company to terminate their existing employment, consulting or contractor
relationships with the Company for a period of one year from the date he
executes this Agreement.


13.             No External or Prior Representations. Mr.  represents and
warrants that he is not relying, and has not relied, on any representations or
statements, verbal or written, made by any other party with regard to his rights
or asserted rights or the execution and terms of this Agreement, except as
provided herein. He has consulted with an attorney to the extent he has desired
regarding the terms of this Agreement and has entered into this Agreement
freely, willingly and without any coercion or duress.



 14.    Entire Agreement. This Agreement constitutes the entire written
agreement of compromise and settlement between the parties. There are no other
agreements, whether oral or written, modifying its terms. This Agreement
supersedes any and all prior written or oral agreements or negotiations between
the parties, except the restrictive covenants stated in  paragraphs through of
Mr.  's Employment Agreement, dated _______ provisions of the Proprietary
Information, Inventions and Non-Solicitation Agreement previously signed by Mr.
, remain in full force and effect, and are hereby incorporated by this reference
as though fully set forth herein. Copies of these respective agreement are
attached as Exhibits "A" and "B" hereto. In the event there is any discrepancy
between this Agreement and the attached Exhibits, the provisions of this
Agreement shall govern. The terms of this Agreement can only be modified by a
writing signed by the Parties expressly stating that such modification is
intended.



--------------------------------------------------------------------------------






15.     Cooperation in Executing Settlement Documentation. The Parties to this
Agreement shall execute any and all further documents that may be required to
effectuate the purposes of this Agreement.


16.    Binding on Successors. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and to their respective
representatives, successors, heirs, agents and assigns.


17.     Counterparts. This Agreement may be executed in counterparts, and if so
executed each such counterpart shall have the force and effect of an original.


18.      Severability. The invalidity of any provision of this Agreement as
determined by a court of competent jurisdiction shall in no way affect the
validity of any other provision hereof.


19.     Waiver. No breach of any provision of this Agreement can be waived
unless in writing. Waiver of any one breach shall not be deemed to be a waiver
of any other breach of the same or any other provision of this Agreement.


20.    Construction. This Agreement shall not be interpreted for or against any
party on the basis that such party or its legal representative caused part or
all of this Agreement to be drafted.


21.             Section Headings. The section headings of this Agreement are
intended solely for convenience of reference and shall not in any manner
amplify, limit, modify or otherwise be used in the interpretation of any of the
provisions hereof.


22.             Arbitration.   In the event of any dispute between Mr. _______
and PTSC concerning any aspect of this Agreement, all such disputes shall be
resolved by binding arbitration before a single neutral arbitrator in San Diego,
California. The arbitrator shall be selected from the American Arbitration
Association according to its procedures. All rules governing the arbitration
shall be the rules set forth in the American Arbitration Association. The
Parties shall bear their own costs and attorneys' fees incurred in any such
action, except as provided in Paragraph 11, above.


23.             Venue. The parties to this Agreement expressly agree that the
only proper venue for any action arising out of a breach of this Agreement shall
be in San Diego County, California. The parties to this Agreement expressly
agree that the laws of the State of California will control all issues arising
in such action.





--------------------------------------------------------------------------------




24    Governing Law, This Agreement shall be construed in accordance with, and
be deemed governed by, the laws of the State of California.
 


WE, THE UNDERSIGNED, HAVE READ THE FOREGOING AND, HAVING BEEN ADVISED BY OUR
COUNSEL TO THE EXTENT DESIRED, FULLY UNDERSTAND AND AGREE TO ITS TERMS.


DATED:_____________, 20__



 
________________
 
[Employee Name]
DATED:_______ __, 20__
Patriot Scientific Corporation
     
By:_____________________
 
Title:____________________



 